Name: Commission Regulation (EEC) No 3433/81 of 26 November 1981 laying down detailed rules for the application of Regulation (EEC) No 1796/81 as regards imports of preserved cultivated mushrooms originating in non-member countries and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 81 Official Journal of the European Communities No L 346/5 COMMISSION REGULATION (EEC) No 3433/81 of 26 November 1981 laying down detailed rules for the application of Regulation (EEC) No 1796/81 as regards imports of preserved cultivated mushrooms originating in non-member countries and amending Regulation (EEC) No 950/68 on the Common Customs Tariff Whereas, in order to allow the shares allocated to the Member States to be correctly used, provision should be made for the Member States to use the import licence arrangements according to the rules laid down in Article 44 of Commission Regulation (EEC) No 3183/80 (6), as last amended by Regulation (EEC) No 2646/81 0 ; Whereas, in order to ensure supervision of the quan ­ tity imported in connection with the shares allocated to the Member States for the various countries of origin , it is advisable to make the entry into free circu ­ lation of those quantities subject to production of proof of origin ; Whereas, in order to facilitate the levying of the addi ­ tional amount, the information which must appear on the import licences for quantities exceeding that which may be imported without paying this amount, and the necessary administrative formalities, should be specified ; Whereas, in order to encourage the correct application of the arrangements provided for in this Regulation, Article 3a (2) of Commission Regulation (EEC) No 2104/75 (8), as last amended by Regulation (EEC) No 3202/80 (9), should be declared inapplicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1118/810, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 5 thereof, Whereas Article 3 of Regulation (EEC) No 1796/81 lays down that the quantity of imports on which the additional amount is not levied is to be allocated among the supplier countries , taking into account traditional Community trade flows and any new suppliers ; whereas that quantity should be fixed and allocated for the period 1 January to 31 December 1982 ; Whereas, since the Commission may subsequently have at its disposal information relating to imports effected during a particular period of the year, provi ­ sion should be made for a possible revision of the quantity fixed, in the light of that information ; Whereas, with a view to the uniform application of this Regulation, it is necessary to define what is meant by 'cultivated mushrooms' for the purposes of this Regulation ; Whereas the tariff nomenclature resulting from the application of this Regulation is repeated in the Common Customs Tariff and consequently an amend ­ ment should be made to the Common Customs Tariff laid down in Council Regulation (EEC) No 950/68 (4), as last amended by Regulation (EEC) No 3300 /81 (*) ; HAS ADOPTED THIS REGULATION : Article 1 The quantity fixed in Article 3 of Regulation (EEC) No 1796/81 shall be allocated among the Member States for the period 1 January to 31 December 1982 as follows : (') OJ No L 73 , 21 . 3 . 1977, p . 1 . 0 OJ No L 118 , 30 . 4. 1981 , p . 10 . 0 OJ No L 183, 4 . 7. 1981 , p . 1 . (4) OJ No L 172, 22. 7 . 1968 , p . 1 . O OJ No L 335, 23 . 11 . 1981 , p. 1 . (6) OJ No L 338 , 13 . 12 . 1980, p . 1 . 0 OJ No L 259, 12 . 9 . 1981 , p . 10 . (8) OJ No L 214, 12 . 8 . 1975, p . 20 . O OJ No L 333, 11 . 12 . 1980, p . 17. No L 346/6 Official Journal of the European Communities 2. 12. 81 (net weight in tonnes) Country of origin importing country _____ China Korea Taiwan Hong Kong Spain Other Belgium ) Luxembourg ) 278  10  12  Denmark 536 20     Federal Republic of Germany 24 065 5 331 891 430 1 014 1 514 Greece 7 7 108  60 54 France 2  6   8 Ireland       Italy 3  4   11 Netherlands 62 50 13    United Kingdom 124 22 104 4   To this end, the provisions of Article 44 of Regulation (EEC) No 3183/80 shall apply by analogy. The above tonnages may be revised in the light of information relating to the quantity for which licences have been issued up to 30 September 1982, so as to determine the quantity still to be imported in 1982. Article 6 Article 2 1 . Import licences issued for quantities exceeding those requested pursuant to Article 1 shall bear one of the following entries in Section 20a : The species of mushrooms which are to be considered as 'cultivated mushrooms' for the purposes of Article 1 of Regulation (EEC) No 1796/81 are listed in Annex I.  'OpkrÃ ¦vning af tillÃ ¦gsbelÃ ¸b  Forordning (EÃF) nr. 1796/81 ',  'Zusatzbetrag zu erheben  Verordnung (EWG) Nr. 1796/81 ', Article 3  'Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ¿ ÃÃ Ã Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã ·  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã . 1 796/8 1 ',Regulation (EEC) No 950/68 is hereby amended in accordance with Annex II .  'Additional amount to be levied  Regulation (EEC) No 1796/81 ', Article 4  'Montant supplÃ ©mentaire a percevoir  RÃ ¨glement (CEE) n0 1796/81 ',  ' Importo supplementare da riscuotere  Regola ­ mento (CEE) n . 1796/81 ',  'Extra bedrag te heffen  Verordening (EEG) nr. 1796/81 '. 1 . The entry into free circulation of the quantities of mushrooms allocated in Article 1 and originating in the People's Republic of China, Korea and Taiwan shall be subject to the production of a certificate which conforms to the specimen given in Annex III which is issued by the competent authorities named in Annex IV and which states the Community as the destination . 2 . The entry into free circulation of the quantity fixed for mushrooms originating in countries other than those referred to in paragraph 1 shall be subject to the production of proof of origin . 2 . The import licences issued for products coming from Maghreb countries and from ACP States shall bear one of the following entries in Section 20 :  'TillÃ ¦gsbelÃ ¸b opkrÃ ¦ves ikke, hvis betingelserne i artikel 4 forordning (EÃF) nr . 1796/81 er opfyldt',  'Der Zusatzbetrag ist nicht zu erheben, wenn die Voraussetzungen des Artikels 4 der Verordnung (EWG) Nr. 1796/81 erfÃ ¼llt sind', Article 5  'Ã ¤Ã  Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  Ã ´Ã ­Ã ½ Ã µÃÃ ¹Ã ²Ã ¬Ã »Ã »Ã µÃ Ã ±Ã ¹ Ã ­Ã ¬Ã ½ Ã Ã ·Ã Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ¿Ã ¹ Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ¬Ã Ã ¸Ã Ã ¿Ã 4 Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸ . 1796/8 1 ',  'Additional amount not applicable if the provisions of Article 4 of Regulation (EEC) No 1796/81 are complied with', 1 . The Member States shall guarantee importers established on their territory free access to the shares which -are allocated to them . 2". Each Member State shall use import licences for the administration of the share allocated to it under Article 1 .  'Le montant supplÃ ©mentaire n est pas applicable si les dispositions de l'article 4 du rÃ ¨glement (CEE) n0 1796/81 sont respectÃ ©es', 2. 12. 81 Official Journal of the European Communities No L 346/7  'L importo supplementare non Ã ¨ applicabile se sono osservate le disposizioni del articolo 4 del regolamento (CEE) n . 1796/81 ', These details shall be sent to the Commission :  on Wednesdays, as regards information on applica ­ tions made on Mondays and Tuesdays,  on Fridays, as regards information on applications made on Wednesdays and Thursdays,  on Mondays, as regards information on applica ­ tions made on Friday of the previous week .  Het extra bedrag is niet van toepassing wanneer de bepalingen van artikel 4 van Verordening (EEG) nr. 1796/81 worden nageleefd'. Article 7 Article 8 Article 3a (2) of Regulation (EEC) No 2104/75 shall not be applicable . Article 9 Member States shall notify the Commission every week of the quantities in respect of which applications for import licences have been made :  stating the origin of the products in respect of which applications have been made,  distinguishing between the quantities of which licences have been issued with and without the entry provided for in Article 6 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 November 1981 . For the Commission Poul DALSAGER Member of the Commission No L 346/8 Official Journal of the European Communities 2 . 12. 81 ANNEX I STROPHARIA RUGOSO-ANNULATA TREMALLA FUCIFORMIS AURICULARIA AURICULA-JUDAE AURICULARIA POLYTRICHA AURICULARIA PORPHYRIA COPRINUS COMATUS RODOPAXILUS NUDUS LEPIOTA PUDICA LEPIOTA PERSONATA AGROCYTE AEGERITA AGROCYTE CYLINDRACEA and all their synonyms . AGARICUS spp VOLVARIA ESCULENTA LENTINUS EDODES FLAMMULINA VELUTIPES PHOLIOTA AEGERITA PHOLIOTA NAMEKO PLEUROTUS OSTREATUS PLEUROTUS FLORIDA PLEUROTUS PULMONARIUS PLEUROTUS CORNUCOPIAE PLEUROTUS ABALONAE PLEUROTUS COLOMBINUS PLEUROTUS ERINGII 2. 12. 81 Official Journal of the European Communities No L 346/9 ANNEX II The Common Customs Tariff is hereby amended as follows : 1 . A new additional note shall be inserted in Chapter 20 : ' 1 . For the purposes of subheading 20.02 A I, the following species of mushrooms are regarded as 'cultivated mushrooms' :  Agarcius spp ; Volvaria esculenta ; Lentinus edodes ; Flammulina velutipes ; Pholiota aege ­ rita ; Pholiota nameko ; Pleurotus ostreatus ; Pleurotus ' florida ; Pleurotus pulmonarius ; Pleurotus cornucopiae ; Pleurotus abalonae ; Pleurotus colombinus ; Pleurotus eringii ; Stro ­ pharia rugoso-annulata ; Tremalla fuciformis ; Auricularia auricula-judae ; Auricularia poly ­ tricha ; Auricularia porphyria ; Coprinus comatus ; Rodopaxilus nudus ; Lepiota pudica ; Lepiota personata ; Agrocyte aegerita ; Agrocyte Cylindracea. 2. Additional notes 1 to 6 shall be renumbered 2 to 7 . 3 . Subheading 20.02 A shall be replaced by the following : CCT heading No Description Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : A. Mushrooms : I. Cultivated II . Other 23 0 23  (") On certain conditions an additional amount is provided for m addition to the customs duty . ANNEX III 1 . Exporter (name , full address , country) 2 . No 3 . Quota vear i 4 . Importer EXPORT DOCUMENT (Canned mushrooms) 5 . Country of origin g. Country of destination EEC 7. Place and date of shipment  Means of transport 8 . Description of canned mushrooms 9 . QUANTITY Tonnes (net weight) 10 . Competent authority (name , address , country) Date : Signature Stamp 2. 12. 81 No L 346/ 11Official Journal of the European Communities ANNEX IV The competent authorities referred to in Article 4 of this Regulation are as follows : For the People's Republic of China :  Shanghai Foreign Trade Bureau  Fujian Trade Bureau  Guangxi Foreign Trade Bureau  Zhejiang Foreign Trade Bureau  Jiangsu Foreign Trade Bureau For Korea :  Korea Canned Goods Export Association For Taiwan :  Taiwan Mushroom Packers United Export Corporation